Citation Nr: 9929584	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-47 052	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cervical disc disease, 
C4-5, and C5-6, as secondary to the service-connected lumbar 
disc disease.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1979 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in part denied service connection for 
cervical spine disc disease.  In June 1996 the veteran 
notified the RO that he had moved to South Carolina, and his 
claims folder was subsequently transferred to the Columbia, 
South Carolina RO.  The Board notes that the only issue for 
which the veteran perfected an appeal was for service 
connection for cervical disc disease.  Although at the 
November 1998 hearing the veteran indicated that he wished to 
withdraw his appeal for an increased rating for the service-
connected lumbar disc disease, the Board notes that that 
issue had not been perfected for appeal.  


FINDING OF FACT

On November 10, 1998, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal for service 
connection for cervical disc disease, C4-5, C5-6.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal of the RO's denial of 
service connection for cervical disc disease and there 
remains no dispute for appellate consideration. 8 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  As indicated in the 
transcript of the November 1998 hearing, the veteran has 
effectively withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



